Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about September 17, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination *298that he committed acts which, if committed by an adult, would constitute the crime of assault in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The evidence warranted the conclusion that when appellant punched his teacher in the eye after the teacher had completed escorting appellant to his seat, he did so with intent to cause physical injury (see e.g. Matter of Luis S., 290 AD2d 337 [2002]). The psychiatrist’s testimony concerning appellant’s “exaggerated startle response” lacked probative value, particularly since it bore little or no relationship to the actual incident, as described in the teacher’s credible testimony. Concur— Andrias, J.P., Sullivan, Ellerin, Lerner and Marlow, JJ.